Tom Green County
                                                District Clerk
                                                 Sheri Woodfin




 112 W Beauregard                                                                                            325-659-6579
 San Angelo TX 76903                                                                                   Fax - 325-659-3241



 July 25, 2014
 Received via e-mail 1/20/15

 Third Court of Appeals
 P.O. Box 12547
 Austin, Texas 78711-2547

Re:    Court of Appeals Number: 03-14-00655-CR
       Trial Court Case Number: D-13-0958-SA

Style: Nathaniel J. Frazier, Jr.
       v. The State of Texas

Dear Mr. Kyle,

In reference to the letter dated January 12, 2015 from the Third Court of Appeals, it stated the Supplemental Clerk’s Record be
submitted no later than Thursday, January 22, 2015. We are not able to submit the record at this time since we have not
received the “Trial’s Court Certification of Defendant’s Right to Appeal” from the defendant’s Attorney Mr. Justin Mock. I have
notified the Attorney in reference to this matter with another attachment of the Trial’s Court Certification.

Very truly yours,

REBECCA P. DOUGLAS



Rebecca Douglas District
Deputy Clerk Court Service
Unit
112 West Beauregard San Angelo, Texas
76903 rebecca.douglas@co.tom.green.tx.us